DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 November 2021, with respect to the rejection(s) of claim(s) 1 and 3 – 10 under 35 USC 102/103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jolly in view of Overstreet et al. (US PGPUB 2013/0079749).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (US PGPUB 2012/0245534 – previously cited) in view of Overstreet et al. (US PGPUB 2013/0079749).
Regarding claim 1, Jolly discloses an implantable electrode arrangement (e.g. 200) for a cochlear implant system comprising: an elongated electrode array (e.g. 201) configured for insertion into a patient cochlea (e.g. Fig. 3), the electrode array having a central longitudinal axis and an outer surface with a plurality of stimulation contacts configured for delivering electrical stimulation signals to adjacent cochlear neural tissue; a fluid delivery channel (e.g. 203) within the electrode array parallel to the central longitudinal axis and having at least one fluid delivery port (e.g. 204) configured for delivering lubricant fluid from the fluid delivery channel to the outer surface of the electrode array (e.g. paragraph 20); wherein the fluid delivery port and the lubricant fluid are configured to produce a lubrication region close to the outer surface of the electrode array proximal to the fluid delivery port during insertion of the electrode array into the patient cochlea so as to reduce insertion resistance at an adjacent section of lateral wall of the patient cochlea (e.g. paragraph 20), but fails to teach wherein the lubricant fluid is configured to react with perilymph fluid within the patient cochlea to form a solidified hydrogel between the electrode array and the lateral wall during insertion.
Overstreet teaches it is known to use a class of lubricants which absorbs body fluids (i.e. perilymph fluid) to enhance its low friction characteristics (e.g. paragraph 70).  Overstreet further teaches that the lubricant could be a hydrogel (e.g. paragraph 89), and that the lubricant may be combined with a steroid and may be delivered through a channel (e.g. Fig. 16 and paragraph 106). It would have been obvious to modify the fluid as taught by Jolly with the class of lubricant which absorbs body fluids and forms a hydrogel as taught by Overstreet, since such a modification would provide the 
Regarding claims 3 and 4, Jolly discloses the electrode array includes an apical end containing the least one fluid delivery port (e.g. Fig. 3) and the outer surface of the electrode array has an outer lateral side containing the at least one fluid delivery port (e.g. Fig. 3)
Regarding claims 5 and 6, Jolly discloses the fluid delivery port may be a single or plurality of fluid delivery ports (e.g. ABSTRACT).
Regarding claim 7, Jolly discloses at least one fluid reservoir connected to the fluid delivery channel and containing the lubricant fluid, wherein the at least one fluid reservoir is configured for non-reversible collapse under compression pressure for delivery of the lubricant fluid through the at least one fluid delivery port without developing back suction into the fluid delivery channel (e.g. paragraph 7).
Regarding claims 8 – 10, Jolly discloses the fluid reservoirs as claimed (e.g. Figs. 2 and 3 and paragraph 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792